DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 12/15/2020. Claims 1, 9 and 17 have been amended. Claims 1, 3-6, 9, 11-14, 17, 19 and 20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	Claims 1, 3-6, 9, 11-14, 17, 19 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 9 and 17, none of the prior art of record, taken individually or in any combination, teach inter alia, identify at least one information technology asset for decommissioning by monitoring network traffic to identify at least one of (i) an information technology asset having not sent or received information within a predetermined period of time, and (ii) unidentified third parties accessing confidential information from an information technology asset; and determine at least one impact associated with decommissioning the at least one information technology asset based on the one or more relationships; in response to determining the at least one impact, identify a category of the at least one impact, wherein the category is one of critical or non-critical and identify one or more mitigation steps associated with the at least one impact, wherein the mitigation step 

 	The prior art references most closely resembling Applicant’s claimed invention are Melamed (US 20090030880 A1), Mukerji et al (US 20190052554 A1), Yarter (US 20090006149 A1), and Rickey (US 20160330132 A1).
Melamed discloses in impact analysis one or more assets of an enterprise's information technology infrastructure are analyzed to determine the impact they have on other assets.  This is important where, for example, there is a need to modify, suspend, or decommission an asset, ¶ 0002.
Model 100 includes a computer class 102 which provides metadata about one or more computers, a database class 104 which provides metadata about one or more databases, an application class 106 which provides metadata about one or more applications, and a user class 108 which provides metadata about one or more users.  Typically, each class in model 100 collectively represents one or more instances of the class, such as computer 102 representing one or more actual computers.  Model 100 also represents the associations between its classes, with each relationship between two classes. Model 100 may be constructed using any known modeling technology, such as the Unified Modeling Language (UML), that 
Thus, in the example shown in FIG. 1, the classes and associations shown in model 100 may be selected to support an impact analysis that, for example, determines the impact that taking a particular computer offline would have on databases that are hosted by the computer, the applications that read from or write to the database, and users of such applications, ¶ 0014.
Reference is now made to FIG. 3, which is a simplified graphical illustration of a set of paths generated from the results of exemplary queries applied to model 100 of FIG. 1.  In the example shown, instances of database 100 associated with the source instance Bob: Computer via the "hosts" association are found as a result of a first query, ¶ 0040.  
Mukerji et al disclose in some embodiments, a CMDB may be arranged to describe or define the allowed or expected relationships between or among the IT assets that comprise an organization's IT infrastructure. For example, a server that is hosting a web server application may have an expected or allowed relationship to a database server and an authentication server (e.g., LDAP server). Accordingly, in this example, the database server store application information for one or more web services running on the server and the authentication server may be used to authenticate user of the web services (¶ 0125).
Mukerji et al also disclose the NMC may be used to independently audit an organization's IT infrastructure.  Accordingly, in one or more of the various 
Accordingly, in one or more of the various embodiments, traditional CMDB updating or maintenance techniques may fail to capture such dynamic or ephemeral entities.  In some embodiments, CMDBs represent a static view of an IT infrastructure, a snapshot taken at a point in time.  Thus, in some embodiments, some entities may be dynamically provisioned and decommissioned in between CMDB snapshots (¶ 0170).
Yarter discloses the output of the rules engine 120 processing the probe information is deposited into storage device 112 (also referred to herein as "enterprise simplification data warehouse") via, e.g., transformation and load processes to the enterprise simplification data warehouse 112 whereby the metrics definitions are applied and placed in the warehouse 112. The output is aggregated with other similar probe outputs in the data warehouse 112. The enterprise simplification data warehouse 112 provides details of the assessments with the business rules applied to then leverage data mining tools to characterize the enterprise landscape in terms of where data currently resides, by quantity. This information may be used to confirm any need to know rules and validate that the current assumptions regarding data flows are factual. A simplification strategy may suggest removal of duplicate data, as well as re-purposing of existing data (¶ 0041).
Rickey discloses the example workflows in FIGS. 6A-6H illustrate flows corresponding to components, configured to, in operation, capture technical and 
FIGS. 9A-B illustrate flows corresponding to components, configured to, in operation capture technical and functional project specifications that are critical to each service offered by the automated workflow management system 104. In this example, the requirements may include at least legal specifications (e.g., hold sweeps, hold releases, etc.) (¶ 0147). As such, this workflow enables a legal sweep of current projects and/or project archive repositories to ensure that data subject to a legal hold is maintained as necessary. This workflow further enables notifying pertinent systems (e.g., impacted applications, etc.) and/or parties during the various phases of the legal hold sweep process (e.g., a hold placed on an application, a hold released from an application, etc.) (i.e., critical and non-critical) (¶ 0149).
The example user interface may include information relating to one or more legal hold requests, such as a legal hold request ID, a legal hold tracking ID, a litigation subject, an internal legal counsel ID, an internal legal counsel name, a status (e.g., 
As such, the hold release module 914 removes the electronic block on the impacted application and/or data associated with the impacted application by the hold sweep module 906, such that the other modules of the automated workflow management system 104 are no longer restricted from updating or deleting information associated with the application and/or the data associated with the impacted application. In this example, the electronic block is removed by changing the status of the application in the specifications database 132 and/or the project status database 124 (¶ 0182).

 	However, none of the cited prior art, taken individually or in any combination, teach inter alia, the limitations discussed above with respect to independent claims 1, 9 and 17.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses asset and network monitoring. 
-Qian Wang et al (Design and Realization of Database Online Migration) disclose database migration in an information system.
-Saeed Zareian et al (A Big Data Framework for Cloud Monitoring) disclose classifying monitoring as a big data problem and propose appropriate solutions.
-J. Jann et al (Dynamic reconfiguration: Basic building blocks for autonomic computing) disclose dynamic reconfiguration on logically partitioned servers.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 10, 2021